Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The amendments filed on 6/30/22 have been entered and fully considered. 
Claims 1-6 are pending and have been fully considered.
The previous 35 USC 112f interpretation has been withdrawn due to the current amendment. 
The previous 35 USC 112 rejections of claim 1 and its dependents have been withdrawn due to the amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to Claim 4 & 5, the term "type" renders the claim(s) indefinite because the addition of the word "type" to an otherwise definite expression (e.g., MBR plate “type” membrane) extends the scope of the expression so as to render it indefinite. Likewise, the phrase "ZSM-5-type aluminosilicate zeolites" was held to be indefinite because it was unclear what "type" was intended to convey. MPEP 2173.05(b).

Allowable Subject Matter
Claims 1-3, 6 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art KIM (US2018/0346858) discloses  an organic waste treatment apparatus comprising a storage tank (collection pond), an acid fermenter (acidifying pond), methane fermenter tank (biogas fermenter) with heat exchanger (heating device), horizontal agitator (agitating device) and inclined plates (clapboard)(0068, 0128), gas storage tank (biogas storage tank)(0076), separation membrane device (biogas refining device comprising biogas membrane treatment device)(0077) with tubular filtration membranes (hollow fibrous membrane) (0083) implemented in a twisted shape (shape of a wavy line), thickener tank (0074) all connected as claimed via lines, inlets, outlets and valves controlled by a controller (power device) (0087-90).  
However, KIM does not disclose: the collecting pond being internally provided with grids for filtering; acidifying pond being externally provided with an automatic dosing device; the biogas fermenter comprising an insulating layer provided on an outer side of the tank body, the heating device being a warming pipe buried in the insulating layer, the clapboard provided at the upper portion of the tank body dividing an internal space of the tank into two chambers, the upper portions of the chambers being in a communicated state with the lower portions being separated by the clapboard, and the  agitator, a biogas purifier; or a biogas compressor with the associated connections as claimed in independent claim 1.  
Neither KIM nor any of the cited pertinent prior art below disclose or fairly teach a device for producing biogas comprising a biogas fermenter with a clapboard provided at the upper portion of the tank body dividing an internal space of the tank into two chambers, the upper portions of the chambers being in a communicated state with the lower portions being separated by the clapboard, and with the agitator; a biogas purifier connected to a biogas refiner in combination with all additional claimed elements. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799